Citation Nr: 0113808	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 677	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
varicose veins of the right lower extremity.

2.  Entitlement to a rating higher than 10 percent for 
disfiguring scars on the right anterior side of the neck.

3.  Entitlement to a rating higher than 10 percent for 
limitation of motion of the cervical spine due to the scars 
on the right anterior side of the neck.

4.  Entitlement to a rating higher than 10 percent for scars 
on the right hand, the major extremity, with residual 
neuropathy of the median and ulnar nerves.

5.  Entitlement to a rating higher than 10 percent for scars 
on the left hand, with residual neuropathy of the median and 
ulnar nerves.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1943 to December 1945.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claims for a rating higher than 40 percent for the 
varicose veins in his right lower extremity, and for a rating 
higher than 10 percent for the residuals-including scars-of 
burns to the right anterior side of his neck and to both of 
his hands.  He submitted a Notice of Disagreement (NOD) in 
January 2000 to begin the process of appealing the RO's 
decision.  However, in June 2000-prior to issuing a 
Statement of the Case (SOC)-the RO assigned separate 10 
percent ratings for limitation of motion in the cervical 
segment of the veteran's spine and for the scars on his hands 
with residual neuropathy of his median and ulnar nerves.  And 
those separate ratings were in addition to the existing 10 
percent rating that he already had for the disfiguring scars 
on the right anterior side of his neck because the RO 
determined that his various symptoms, although arising from 
the same injury in service, nonetheless were distinct 
clinical manifestations apart from each other and, therefore, 
did not violate VA's policy against "pyramiding" of 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), citing 38 C.F.R. § 4.14 (2000).  The veteran 
since has continued to appeal for higher ratings, for each of 
his disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  And he perfected his appeal to the Board of 
Veterans' Appeals (Board) by submitting a Substantive Appeal 
(on VA Form 9) in August 2000.





FINDINGS OF FACT

1.  As a result of the varicosities in his right lower 
extremity, the veteran has venous stasis, swelling, and 
edema; there is no objective clinical evidence of eczema or 
persistent ulceration, and he also suffers from insulin 
dependent Diabetes Mellitus with associated peripheral 
vascular disease that causes decreased pulses in both of his 
legs, not just in his service-connected right leg.

2.  The scars on the right anterior side of the veteran's 
neck are only minimally disfiguring, with mild keloiding.

3.  The veteran has no more than slight limitation of motion 
in his cervical spine, on extension of his neck, due to 
adherence of the scars on the right anterior side of his neck 
to the underlying tissue.

4.  The veteran has bilateral neuropathy of his median and 
ulnar nerves as a residual of the burns that he sustained 
during service; however, he only has, at most, 
mild incomplete paralysis of these nerves since he continues 
to have normal range of motion in all of the small joints of 
his fingers, normal dexterity of his fingers, normal grip 
strength in his hands, and no objective clinical indications 
of pain, heat redness, or swelling; his scars also are 
superficial, well healed, and essentially asymptomatic-
showing no signs of ulceration or keloiding; they are only 
minimally disfiguring.





CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
40 percent for the varicose veins in the veteran's right 
lower extremity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, 
Diagnostic Code 7120 (2000).

2.  The criteria have not been met for a rating higher than 
10 percent for the disfiguring scars on the right anterior 
side of the veteran's neck.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, 
Diagnostic Code 7800 (2000).

3.  The criteria have not been met for a rating higher than 
10 percent for the limitation of motion in the veteran's 
cervical spine on extension of his neck.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.71a, Diagnostic Code 5290 (2000).

4.  The criteria have not been met for a rating higher than 
10 percent for the scars on the right hand, the major 
extremity, with residual neuropathy of the median and ulnar 
nerves.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Codes
8515-8715 and 8516-8716 (2000).

5.  The criteria have not been met for a rating higher than 
10 percent for the scars on the left hand, with residual 
neuropathy of the median and ulnar nerves.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8515-8715 
and 8516-8716 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While in service, the veteran sustained 2nd- and 3rd-degree 
burns to the right anterior side of his neck, and to both of 
his hands.  He had to undergo surgery, and the burns left 
residual scars.  He also received treatment while in the 
military for varicose veins in his right lower extremity, 
including undergoing additional surgery involving a ligation 
("stripping") of the greater Saphenous vein.  
Service connection since has been established for these 
disabilities that he incurred in the military.  His current 
appeal concerns whether he is entitled to higher ratings for 
them-which, as alluded to earlier, are now rated separately.

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, he is requesting higher ratings for 
disabilities that were service connected many years ago-as 
opposed to appealing the initial ratings that were assigned 
after establishing his entitlement to service connection for 
them, his current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  And this, in turn, means that the Board does not 
have to consider whether he is entitled to "staged" ratings 
to compensate him for times since filing his current claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Varicose Veins of the Right Lower Extremity

The rating for the veteran's varicose veins is determined by 
the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120.  And 
according to this code, a 40 percent rating is warranted if 
he experiences persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating under this code requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Whereas a 100 percent rating requires 
massive board-like edema with constant pain at rest.  Id.

When examined by a VA physician in February 1999 in 
connection with his current appeal, the veteran said that he 
has difficulty walking because of cramps in his calf area.  
He also said that he experiences some swelling in his lower 
extremities that "comes and goes."  But after examining 
him, the VA physician indicated that the varicose veins in 
the veteran's right lower extremity are only "mild," albeit 
with pedal edema.  The VA examiner's use of that descriptive 
language in assessing the overall severity of the 
varicosities, while not altogether dispositive of the claim 
for a higher rating, is nevertheless probative evidence 
against the claim.  38 C.F.R. §§ 4.2, 4.6.  And that 
assessment was otherwise consistent with the objective 
clinical findings.  The VA examiner indicated the veteran was 
in "no apparent distress" during that evaluation, and 
although there were multiple varicosities in his right leg-
below his knee medially, they were only one to two 
centimeters in length.  Also, there were no clinical 
indications of the symptoms that are necessary for a rating 
higher than 40 percent under Code 7120.  Merely because there 
was pedal edema is not sufficient, in and of itself, to 
warrant a higher rating under this code because the veteran's 
current 40 percent rating contemplates that he will 
experience pedal edema; indeed, a rating at this level even 
presumes that he will experience it on a "persistent" 
basis-which, actually, is far more frequent than even he, 
himself, admitted during that evaluation that he experiences 
the edema.  He only referred to experiencing episodic 
swelling, which is akin to edema, stating that it "comes and 
goes."  So the mere presence of it during that examination 
is not sufficient to increase the rating for his 
varicosities.

There also was no clinical evidence of any significant 
neurologic impairment in the veteran's right lower extremity 
during the February 1999 VA examination, at least insofar as 
could be attributed to his varicosities in this extremity.  
Although his right leg was "cold to touch" compared to his 
left leg, he had decreased pulses-"bilaterally," meaning 
those sensory deficits were not limited to his service-
connected right leg, but also included his left leg, as well, 
which is not service connected.  Furthermore, the VA examiner 
indicated the veteran also suffers from insulin dependent 
Diabetes Mellitus with associated peripheral vascular 
disease, and that is aside from his service-connected 
varicose vein condition.  So as a consequence, he cannot, in 
turn, use any impairment resulting from the peripheral 
vascular disease involving his right lower extremity to 
increase the rating for the varicose veins in this leg.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The results of a more recent VA medical examination in 
January 2000 were essentially the same as when earlier 
examined by VA in February 1999.  The veteran said that he 
experiences constant pain ("aching"), fatigue, and swelling 
as a result of the varicosities in his right lower extremity; 
that he wears compression hose; and that standing and any 
type of exercising makes his symptoms even worse, causing 
limitation of function.  He also indicated that he takes 
medication (400mg of Pentoxfylline).  During the objective 
clinical portion of that evaluation, there continued to be 
evidence of varicosities in his right lower extremity causing 
venous stasis, swelling, and edema.  But all of those 
symptoms are fully accounted for by his current 40 percent 
rating under Code 7120.  Conversely, there was no indication 
whatsoever of eczema or ulceration-much less "persistent" 
ulceration-and both of those symptoms, to that extent, are 
required for a 60 percent rating under this code.

The medical and other evidence of record shows the current 
severity of the varicose veins in the veteran's right lower 
extremity is most commensurate with the 40 percent rating 
that he already has.  Thus, this rating must continue, and he 
is not entitled to a higher rating.  And since the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Disfiguring Scars on the Right Anterior Side of the Neck

According to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
disfiguring scars of the head, face or neck will be rated as 
10 percent disabling if they are moderately disfiguring.  A 
30 percent rating under this code requires the scars to be 
severely disfiguring-especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Whereas a 50 percent rating is warranted if the scars cause a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

The VA physician who examined the veteran in February 1999 
indicated that the scars around the right anterior side of 
his neck were only "minimally" disfiguring and "healed."  
The other VA physician who more recently examined the veteran 
in January 2000 indicated essentially the same thing-stating 
that the scars, while disfiguring, nonetheless only resulted 
in a "mild" amount of keloiding.  And as further evidence 
of this, both of the VA examiners included actual pictures of 
the veteran's neck when submitting the reports of their 
evaluations-which indeed show no more than "moderate" 
disfigurement due to these scars.  And this is adequately 
compensated by the current 10 percent rating under Code 7800 
because the veteran also has a separate 10 percent rating 
under 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5290 and 
7805 to compensate him for the limitation of motion in his 
cervical spine (on extension of his neck) that he has due to 
the adherence of these scars to the underlying tissue.  So 
inasmuch as the scars, themselves, do not cause greater 
disfigurement-cosmetically speaking-there is no legal basis 
for assigning a higher rating for them.


Limitation of Motion of the Cervical Spine due to the Scars 
on the Right Anterior Side of the Neck

As alluded to above, the VA physician who examined the 
veteran in January 2000 confirmed that he has limitation of 
motion in his cervical spine (on extension of his neck) due 
to the adherence of these scars to the underlying tissue.  
And according to 38 C.F.R. § 4.118, Diagnostic Code 7805, 
when, as here, scars cause limitation of function, then they 
also must be rated under the appropriate code for the part of 
the body affected-which in this case is range of motion in 
the neck.

38 C.F.R. § 4.71a, Diagnostic Code 5290, governs ratings for 
limitation of motion of the cervical spine.  And under this 
code, a 10 percent rating is warranted if the limitation of 
motion is only "slight."  A 20 percent rating under this 
code requires "moderate" limitation of motion, and a 30 
percent rating requires "severe" limitation of motion.  The 
veteran, however, only has "slight" limitation of motion on 
extension of his neck, so he is not entitled to a rating 
higher than 10 percent.  Moreover, since his limitation of 
motion is only slight, he obviously does not have 
"ankylosis"-which means complete bony fixation and total 
immobility of his neck in either a favorable or unfavorable 
position, so he cannot receive a higher rating under Code 
5287, either.  See also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

Scars on the Hands with Residual Neuropathy of the Median and 
Ulnar Nerves

Peripheral neuritis is usually characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and pain 
(that is constant and at times excruciating) and is to be 
rated on the scale provided for injury of the particular 
nerve involved-with a maximum rating equal to severe 
incomplete paralysis.  However, the maximum rating that may 
be assigned for neuritis that is not characterized by organic 
changes is moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.123.

Peripheral neuralgia also is usually characterized by pain 
(but dull and intermittent), of typical distribution so as to 
identify the nerve involved, and is to be rated on the same 
scale-with a maximum rating equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

The particular nerves at issue in this appeal are the median 
and ulnar nerves of both upper extremities.  Paralysis of the 
median nerve (regardless of whether it is incomplete or 
complete paralysis) is rated under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8615, and 8715-whereas 
paralysis of the ulnar nerve (also regardless of whether it 
is incomplete or complete paralysis) is rated under the 
criteria of Diagnostic Codes 8516, 8616, and 8716.

The results of an electromyograph (EMG) nerve conduction 
velocity (NCV) test of the veteran's hands in April and May 
2000 confirmed that he has neuropathy of his median and ulnar 
nerves as a residual of the burns and scars that he sustained 
while in the military.  However, despite the neuropathy, he 
clearly does not have "complete paralysis" of either of these 
nerves because he has maintained some tangible measure of 
sensation and functional use of both of his upper 
extremities-including in his hands and fingers.  Thus, it is 
only necessary to consider the extent of his "incomplete 
paralysis" of these nerves since a note in section 4.124a 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function which is substantially less than that 
described in the criteria for "complete paralysis" of a given 
nerve-regardless of whether the less than total paralysis of 
the nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, if the 
nerve involvement is wholly sensory, the rating should be 
for the mild or, at most, the moderate degree of incomplete 
paralysis.

The report of the January 2000 VA examination indicates the 
veteran is right hand dominant (i.e., right handed).  But 
Codes 8515, 8615, and 8715 (for the median nerve), and Codes 
8516, 8616, and 8716 (for the ulnar nerve) do not make a 
distinction between the "major" and "minor" extremity if 
the evidence shows that only 10 percent ratings are warranted 
under these codes because the incomplete paralysis is only 
"mild."  If, however, the incomplete paralysis is 
"moderate," then a 30 percent rating is warranted for the 
major extremity and a 20 percent rating for the minor 
extremity.  "Severe" incomplete paralysis of the median 
nerve warrants a 50 percent rating for the major extremity 
and a 40 percent rating for the minor extremity (under Codes 
8515, 8615, and 8715), whereas "severe" incomplete 
paralysis of the ulnar nerve warrants a 40 percent rating for 
the major extremity and a 30 percent rating for the minor 
extremity (under Codes 8516, 8616, and 8716).  Since, 
however, the veteran only has, at most, "mild" incomplete 
paralysis of these nerves, he is not entitled to a rating 
higher than 10 percent for the neuropathy involving either of 
his hands.

The VA physician who examined the veteran in February 1999 
indicated that the scars on his hands are only "minimally" 
disfiguring.  And there also is no probative evidence 
suggesting that he has significant functional impairment in 
his hands or fingers that is otherwise attributable to the 
scars or even to the residual neuropathy.  38 C.F.R. § 4.118, 
Code 7805.

During his January 2000 VA examination, the veteran had 
"normal strength" in both of his hands, and the scars-
although darkened-were only "superficial," "well healed," 
and asymptomatic (not ulcerated or keloided).  There also 
were no objective clinical indications of pain, heat redness, 
or swelling in his hands and fingers, nor were there 
indications of any functional impairment in terms of his 
fine motor skills, hand movements, or excursion involving his 
hands and fingers.  Indeed, the VA examiner indicated the 
veteran was able to use his hands to grasp, push, pull, 
twist, probe, write, touch, and express without any 
functional limitation of any sort during that evaluation.  
That is to say, he had no difficulty whatsoever tying his 
shoe laces, fastening his buttons, picking up and tearing a 
piece of paper, or picking up a pin and grasping it tightly.  
Furthermore, the VA examiner indicated the veteran had 
"normal" range of motion in the small joints of both of his 
hands, and the VA examiner included a chart with the report 
of his evaluation of the veteran clarifying what constitutes 
"normal" range of motion in the various joints that were 
tested.  So inasmuch as the veteran has, at most, functional 
impairment indicative of only "mild" incomplete paralysis 
of his median and ulnar nerves, and asymptomatic scars on his 
hands, there simply is no legal basis for assigning a rating 
higher than 10 percent for either of his hands.

Conclusion

The Board determined the veteran's existing ratings are 
appropriate under the applicable diagnostic codes of the 
rating schedule because he does not have sufficient 
functional impairment in any of the relevant respects in 
question to warrant higher ratings than he currently has.  
The Board notes additionally, however, that there is no 
indication that the schedular criteria are inadequate to 
evaluate the severity of his disabilities-since there is no 
indication they have caused marked interference with his 
employment (i.e., beyond that contemplated in his assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Records show 
the symptoms he has experienced, and the treatment he has 
received, during the last several years (from about 1992 to 
1999) has been entirely for conditions that are not service 
connected or at issue in this appeal.  Also, the VA physician 
who examined the veteran in January 2000 indicated that he 
"retired" from his employment-as opposed to having to quit 
or being terminated because of the severity of his service-
connected disabilities.  The VA examiner also indicated that 
the veteran's advanced age (he was 81 years old at the time 
of that evaluation) is most likely the reason for any 
limitations that he may have in his normal daily activities, 
as opposed to impairment related to his service-connected 
disabilities.  Consequently, in the absence of evidence of 
factors that might warrant granting a higher rate of 
compensation on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1), the Board is not required to remand 
his claims to the RO for such consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The claim for a rating higher than 40 percent for varicose 
veins of the right lower extremity is denied.

The claim for a rating higher than 10 percent for disfiguring 
scars on the right anterior side of the neck is denied.

The claim for a rating higher than 10 percent for limitation 
of motion of the cervical spine due to the scars on the right 
anterior side of the neck is denied.

The claim for a rating higher than 10 percent for scars on 
the right hand, the major extremity, with residual neuropathy 
of the median and ulnar nerves, is denied.

The claim for a rating higher than 10 percent for scars on 
the left hand, with residual neuropathy of the median and 
ulnar nerves, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

